Citation Nr: 0013706	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for 
neurodermatitis, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
external hemorrhoids.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	O. Trossi Orlandi, Esquire


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  In May 1999, the RO increased the evaluation for 
neurodermatitis to 50 percent.  

The Board has remanded the issue of an increased evaluation 
for hemorrhoids and, pending completion of the remand 
request, has deferred the issue of total disability rating 
due to individual unemployability.  

During the course of the appeal the veteran claimed benefits 
under 38 U.S.C.A. § 1151 for a broken arm, causing loss of 
dexterity of the left hand, and a fractured left rib, both 
injuries alleged to have been incurred in a fall at a VA 
medical facility, which has not been adjudicated.  This claim 
is referred to the regional office for appropriate 
development and adjudication.  


FINDINGS OF FACT

1.  The veteran has level X hearing in the right ear and 
level IV hearing in the left ear.  

2.  The veteran's neurodermatitis is currently manifested by 
multiple lichenoid papules and plaques, some having 
progressed to ulceration, principally on his legs, and with 
poor response to treatment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for a bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (1999).

2.  The criteria for an evaluation in excess of 50 percent for 
neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1992, the veteran filed a claim for increased 
evaluations for bilateral hearing loss, neurodermatitis, and 
hemorrhoids.  He subsequently filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities, which was received in 
November 1993.  All four claims were denied in September 
1996.  The veteran appealed.  In May 1999, based on new 
medical evidence, the RO increased the evaluation for 
neurodermatitis to 50 percent.  

A November 1990 consultation request form to a VA dermatology 
clinic notes a provisional diagnosis of neurodermatitis.  The 
consultation report, which is in handwriting, is 
unfortunately illegible.  

A March 1994 VA dermatology examination report included a 
reported medical history of lichen on the forearms since 
military service, which had been treated with creams with 
some improvement.  The veteran currently complained of 
itching.  Examination showed multiple violaceous plaques on 
the mid back with erosion and crust and similar lesions on 
the legs with atrophic and depigmented scars.  Several of the 
lesions had erosions and crust.  He also had eczema on his 
forearms and the dorsum of his hands and right leg.  
Diagnoses were severe bullous lichen planus and 
neurodermatitis.  

VA audiometric evaluation in March 1994 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
110
110
110
LEFT
40
45
70
70
70

The average hearing acuity was 102 in the right ear and 63 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 38 
percent in the right ear and 86 in the left ear.  The 
examiner noted that pure tone air conduction thresholds in 
the right ear showed a moderate sloping to profound 
sensorineural hearing loss from 500 Hz to 4000 Hz, with a 
decrease in the word recognition score.  The left ear 
revealed pure tone air conduction thresholds showed a mild to 
moderately-severe sensorineural hearing loss from 500 Hz to 
4000 Hz, with the word recognition score decreased.  

VA outpatient treatment records showed that two hearing aids 
had been issued in May 1994 and that vet had been taught the 
use and care of these devices.  

A January 1998 audiometric examination conducted by the 
Audiology Clinics of Puerto Rico referred to a history of 
progressive hearing loss related to an accident while serving 
in the Air force in 1956.  Since then, the veteran claimed to 
have suffered ear infections and, currently, from otalgia and 
noise intolerance.  He had received hearing aids from VA in 
1962.  Since his present hearing aids were no longer in 
working condition, he wanted to obtain new ones.  Pure tone 
audiometry testing of the right ear revealed a moderate to 
profound, primarily sensorineural, hearing loss.  The left 
ear revealed a moderate-to-severe, primarily sensorineural, 
hearing loss  Speech audiometry for the right ear indicated a 
severe loss of hearing with poor discrimination ability.  The 
left ear showed a moderate loss of hearing with fair 
discrimination ability.  The examiner noted that test results 
showed a very significant, bilateral hearing loss, primarily 
sensorineural.  

A February 1998 VA audiology speech pathology report provided 
an assessment of right ear moderate to profound sensorineural 
hearing loss and left ear moderate sensorineural hearing 
loss.  The speech discrimination score was 38 percent for the 
right ear and 82 percent for the left ear.  

A March 1998 letter from Jaime R. Villa Colon, M.D., noted 
the veteran's history of a chronic skin condition since 1955, 
which had been diagnosed as lichen planus after multiple 
biopsies.  The course of the disease had been chronic with 
multiple relapses.  The lesions began as papules, with many 
of them progressing to vesicules and bullae.  Treatment was 
with several topical preparations.  Upon examination, Dr. 
Colon noted multiple lichenoid papules and plaques, some 
progressing to areas of ulceration, all confined to the lower 
legs.  There were similar lesions on the buttocks and arms.  
There were no mucosal lesions or hair loss.  The assessment 
was lichen planus.  Dr. Colon pointed that lichen planus is 
an inflammatory disease which can affect skin and mucosa.  It 
can be secondary to medications, exposure to chemicals or 
systemic diseases; many cases are idiopathic.  Veteran was 
treated with clobetasol propionate ointment and Bactroban 
ointment with poor response.  As of December 1997, he 
continued to develop new lesions on the legs and waist area.  

The veteran testified in December 1998 at an RO hearing that 
his right ear was currently almost totally deaf, having 
recently become worse.  Medical personnel had changed his 
hearing aid from his right ear to his left ear because his 
left ear still had some remaining auditory acuity.  His last 
audiology appointment had been at a VA hospital in 1998.  
Concerning his skin condition, he stated that he had large 
skin ulcers on his legs, and forearms, and elbows, which 
would burst and stain his clothing and bedding.  He did not 
specifically complain of itching.  He had been receiving 
treatment with various creams, both from VA and from private 
physicians.  

VA audiometric examination in January 1999 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
105
105
105
LEFT
45
55
65
65
60

The right ear average was 99 and the left ear average 61.  
Speech audiometry revealed speech recognition ability of 38 
percent in the right ear and of 80 in the left ear.  The 
assessment was right ear moderate-to-profound hearing loss 
from 500 Hz to 4000 Hz. and left ear moderate to moderately-
severe hearing loss from 500 Hz to 4000 Hz.  Both ears showed 
reduced word recognition scores.  

II.  Legal Analysis

The veteran has presented a well-grounded claims for higher 
disability evaluations for a bilateral hearing loss and for 
neurodermatitis within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a condition has become more severe 
is well grounded where the condition was previously service 
connected and rated and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the prior rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The RO has obtained all 
available evidence, has afforded the veteran VA audiometric 
and dermatologic examinations, has provided him with a 
personal hearing before the RO, and has offered him the 
opportunity to testify at a Board hearing.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107. 

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Increased Rating for Bilateral Hearing Loss

The schedular criteria for evaluation of impairment of 
auditory acuity were amended, effective June 10, 1999.  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In respect to a hearing loss 
disability, however, in cases where there are no exceptional 
patterns of hearing impairment, the revised regulations have 
made no changes to the prior regulations.  In certain cases, 
including situations when puretone thresholds at each of the 
four specified frequencies is 55 decibels or more, Roman 
numeral designation of hearing impairment may be evaluated 
based solely on puretone threshold average, without 
consideration of speech discrimination.  38 C.F.R. § 4.86.  
In such case, the veteran must be evaluated under both the 
standard chart and the chart for exceptional patterns of 
hearing impairment and is to receive whichever Roman numeral 
designation is higher.  Since this regulatory change may be 
more favorable to veterans who meet the specified frequency 
criteria, as does this veteran, the Board has evaluated his 
bilateral hearing loss under the new regulations.  

The standard regulations require that audiological 
examinations must be conducted using the controlled speech 
discrimination test, together with the results of the pure 
tone audiometry test.  38 C.F.R. § 4.85.  Modern pure tone 
audiometry testing and speech audiometry utilized in VA 
ideological clinics are well adapted to evaluate the degree 
of hearing impairment accurately.  Methods are standardized 
so that the performance of each person can be compared to a 
standard of normal hearing, and ratings are assigned based on 
that standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Specifically, the rating schedule establishes 11 
auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  

In comparing the results of audiometric testing in 1994 with 
that in 1999, the average hearing acuity in both the right 
and the left ears vary only slightly, suggesting that the 
veteran's hearing disability has not essentially changed.  
Both examinations showed moderate to profound hearing loss in 
the right ear and mild or moderate to moderately-severe 
hearing loss in the left ear, with reduced word recognition 
scores bilaterally.  When the standard process above is 
completed for this veteran using the most recent testing in 
1999 the result is a 30 percent evaluation under Diagnostic 
Code 6100.  

The revised regulations include a provision, 38 C.F.R. 
§ 4.86, stating that when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, VA 
must determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VI-A, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  

In this case, the veteran meets the requirements of 38 C.F.R. 
§ 4.86.  However, when his hearing acuity is evaluated under 
this regulation, i.e., with disregard of the results of 
speech discrimination testing, the Roman numeral designations 
remain the same as found using the standard chart.  
Therefore, an assessment under Table VI-A would not result in 
a more favorable rating.  

Based on these findings, the current 30 percent evaluation 
for bilateral hearing loss has been accurately determined by 
the RO in accordance with the applicable VA regulations.  An 
increased evaluation must be denied.  

B.  Increased Rating for Neurodermatitis

Although the veteran was granted a 50 percent evaluation for 
hypertrophic lichen planus with bullous component in May 
1999, an increase from his previous 30 percent evaluation, on 
a claim for an original or an increased rating the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The veteran is currently evaluated for eczematous skin 
eruptions under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
This code provides that with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition, a 50 
percent evaluation is warranted.  If there is exudation or 
itching with constant extensive lesions or marked 
disfigurement, a 30 percent evaluation is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
The disorder is noncompensable when there is slight, if any, 
exfoliation, exudation, or itching on a nonexposed surface or 
small area.  An appended Note to this section states that the 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to the 
central office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  

The VA dermatology examination report in March 1994 and the 
March 1998 letter from Dr. Colon expressed agreement as to 
the diagnosis -- lichen planus.  Both examiners considered 
the disorder as severe, with papules and plaques, some with 
ulceration, especially on the legs.  Since the recent 
evidence revealed ulceration, exfoliation, erosions, 
crusting, and scarring, a 50 percent evaluation comports with 
the degree of disability from the disorder.  

A 50 percent evaluation, however, is the maximum rating 
allowance under this diagnostic code.  Accordingly, there is 
no legal basis for a higher schedular rating.  The Board 
discerns no exceptional or unusual factors that render 
impractical the application of the regular schedular 
standards.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. 38 U.S.C.A. § 5107 (West 1991), but as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not for application. 


REMAND

Due to inconsistencies in the rating of the veteran's 
hemorrhoids, the Board is unable to decide the issue of an 
increased evaluation for this disorder and prefers to defer 
the issue pertaining to a total disability rating due to 
individual unemployability until the rating for hemorrhoids 
is resolved.  From the initial rating in July 1962 until the 
rating decision of September 1996, the veteran's hemorrhoid 
condition has received a noncompensable evaluation.  In the 
latter rating decision, however, a clerical error was 
evidently made.  While the second page of the decision states 
that the evaluation of external hemorrhoids was continued as 
0 percent disabling, the decision paragraph on the first page 
indicates that a 10 percent rating has been continued.  
Notice to the veteran reported a rating of 10 percent for 
hemorrhoids.  This error was repeated on the January 1998 
statement of the case.  In contrast, a May 1999 supplementary 
statement of the case continues the evaluation of external 
hemorrhoids as noncompensable, and a rating decision 
evaluating neurodermatitis also refers to a noncompensable 
evaluation for external hemorrhoids.  

Because of the confusion as to the current evaluation of this 
disorder, the RO should review and correct any errors in this 
rating, and should notify the veteran accordingly.  
Accordingly, the case is REMANDED for the following actions:

The RO should resolve the inconsistencies 
in its rating decisions and statement of 
the case to clarify the evaluations 
pertaining to the veteran's hemorrhoids.  
The veteran should be notified 
accordingly.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


ORDER

An evaluation in excess of 30 percent for a bilateral hearing 
disorder is denied.  

An evaluation in excess of 50 percent for neurodermatitis is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

